Upon consideration of the Petition for Writ of Certiorari, Petition for Writ of Supersedeas, and Motion for Temporary Stay filed by plaintiff on the 17th day of January 2019, the Petition for Writ of Certiorari and the Petition for Writ of Supersedeas are ALLOWED for the limited purpose of vacating the order entered by the Court of Appeals on the 9th day of January 2019 and reinstating in part the order and judgment of the Superior Court in Wake County, entered on the 3 day of December 2018. As provided in part in the order and judgment of the superior court, "Conclusion" paragraph four, Part V of Session Law 2016-125 is enjoined- until the appeal pending in the Court of Appeals has been concluded and the mandate issued, or until further order of this Court. The order of the Court of Appeals, dated the 9th day of January 2019, allowing in part defendants' petition for writ of supersedeas is hereby vacated. This case is remanded to the Court of Appeals for a determination on the merits of the underlying constitutional and other issues, if any, in the appeal. As a result of the foregoing, plaintiffs Motion for Temporary Stay to this Court is DISMISSED AS MOOT.rd**95By order of this Court in Conference, this 6 day of February, 2019.th